
	
		I
		112th CONGRESS
		1st Session
		H. R. 1149
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Bilbray (for
			 himself, Mr. Inslee,
			 Mrs. Bono Mack,
			 Mrs. Davis of California,
			 Mr. Hunter,
			 Mr. Dreier,
			 Mr. Carnahan, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Clean Air Act to include algae-based biofuel
		  in the renewable fuel program and amend the Internal Revenue Code of 1986 to
		  include algae-based biofuel in the cellulosic biofuel producer
		  credit.
	
	
		1.Inclusion of algae-based
			 biofuel in renewable fuel programSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
			(1)in subparagraph
			 (E) by adding at the end the following The term cellulosic
			 biofuel also includes algae-based biofuel., and
			(2)by adding the
			 following new subparagraph at the end thereof:
				
					(M)Algae-based
				biofuelThe term
				algae-based biofuel means liquid fuel—
						(i)derived from the
				biomass of single- or multi-cellular organisms which are inherently aquatic and
				classified as non-vascular plants (including microalgae, blue-green algae
				(cyanobacteria), and ma­cro­al­gae (seaweeds)); and
						(ii)that has
				lifecycle greenhouse gas emissions, as determined by the Administrator, that
				are at least 60 percent less than the baseline lifecycle greenhouse gas
				emissions.
						.
			2.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
			(a)Cellulosic
			 biofuel producer credit
				(1)General
			 ruleParagraph (4) of section 40(a) of the Internal Revenue Code
			 of 1986 is amended by inserting and algae-based after
			 cellulosic.
				(2)DefinitionsParagraph
			 (6) of section 40(b) of such Code is amended—
					(A)by inserting
			 and
			 algae-based after Cellulosic in the
			 heading,
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)In
				generalThe cellulosic and algae-based biofuel producer credit of
				any taxpayer is an amount equal to the applicable amount for each gallon
				of—
								(i)qualified
				cellulosic biofuel production, and
								(ii)qualified
				algae-based biofuel
				production.
								,
					(C)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (I), (J), and (K),
			 respectively,
					(D)by inserting
			 and
			 algae-based after cellulosic in the
			 heading of subparagraph (I), as so redesignated,
					(E)by inserting
			 or algae-based biofuel, whichever is appropriate, after
			 cellulosic biofuel in subparagraph (J), as so
			 redesignated,
					(F)by inserting
			 and qualified algae-based biofuel production after
			 qualified cellulosic biofuel production in subparagraph (K), as
			 so redesignated, and
					(G)by inserting after
			 subparagraph (E) the following new subparagraphs:
						
							(F)Qualified
				algae-based biofuel productionFor purposes of this section, the
				term qualified algae-based biofuel production means any
				algae-based biofuel which is produced by the taxpayer, and which during the
				taxable year—
								(i)is
				sold by the taxpayer to another person—
									(I)for use by such
				other person in the production of a qualified algae-based biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
									(II)for use by such
				other person as a fuel in a trade or business, or
									(III)who sells such
				algae-based biofuel at retail to another person and places such algae-based
				biofuel in the fuel tank of such other person, or
									(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
								The
				qualified algae-based biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(G)Qualified
				algae-based biofuel mixtureFor purposes of this paragraph, the
				term qualified algae-based biofuel mixture means a mixture of
				algae-based biofuel and gasoline or of algae-based biofuel and a special fuel
				which—
								(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
								(ii)is used as a fuel
				by the person producing such mixture.
								(H)Algae-based
				biofuelFor purposes of this paragraph—
								(i)In
				generalThe term algae-based biofuel means any
				liquid fuel, including gasoline, diesel, aviation fuel, and ethanol,
				which—
									(I)is produced from
				the biomass of algal organisms, and
									(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
									(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
								(iii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added
				denaturants.
								.
					(3)Conforming
			 amendments
					(A)Subparagraph (D)
			 of section 40(d)(3) of such Code is amended—
						(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading,
						(ii)by
			 inserting or (b)(6)(F) after (b)(6)(C) in clause
			 (ii), and
						(iii)by
			 inserting or algae-based after such
			 cellulosic.
						(B)Paragraph (6) of
			 section 40(d) of such Code is amended—
						(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading, and
						(ii)by
			 striking the first sentence and inserting No cellulosic and algae-based
			 biofuel producer credit shall be determined under subsection (a) with respect
			 to any cellulosic or algae-based biofuel unless such cellulosic or algae-based
			 biofuel is produced in the United States and used as a fuel in the United
			 States..
						(C)Paragraph (3) of
			 section 40(e) of such Code is amended by inserting and algae-based after
			 cellulosic in the heading.
					(D)Paragraph (1) of
			 section 4101(a) of such Code is amended—
						(i)by
			 inserting or algae-based after cellulosic,
			 and
						(ii)by
			 inserting and 40(b)(6)(H), respectively after section
			 40(b)(6)(E).
						(b)Special
			 allowance for cellulosic biofuel plant propertySubsection (l) of
			 section 168 of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 and
			 algae-based after cellulosic in the
			 heading,
				(2)by inserting
			 and any qualified algae-based biofuel plant property after
			 qualified cellulosic biofuel plant property in paragraph
			 (1),
				(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (6) through (10), respectively,
				(4)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (7)(C), as so
			 redesignated,
				(5)by striking
			 with respect to and all that follows in paragraph (9), as so
			 redesignated, and inserting with respect to any qualified cellulosic
			 biofuel plant property and any qualified algae-based biofuel plant property
			 which ceases to be such qualified property.,
				(6)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (10), as so
			 redesignated, and
				(7)by inserting after
			 paragraph (3) the following new paragraphs:
					
						(4)Qualified
				algae-based biofuel plant propertyThe term qualified
				algae-based biofuel plant property means property of a character subject
				to the allowance for depreciation—
							(A)which is used in
				the United States solely to produce algae-based biofuel,
							(B)the original use
				of which commences with the taxpayer after December 31, 2008,
							(C)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after December 31,
				2008, but only if no written binding contract for the acquisition was in effect
				on or before such date, and
							(D)which is placed in
				service by the taxpayer before January 1, 2013.
							(5)Algae-based
				biofuel
							(A)In
				generalThe term algae-based biofuel means any
				liquid fuel which is produced from the biomass of algal organisms.
							(B)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				ma­cro­al­gae
				(seaweeds).
							.
				(c)Effective
			 dates
				(1)Cellulosic
			 biofuel producer creditThe amendments made by subsection (a)
			 shall apply to fuel produced after December 31, 2008.
				(2)Special
			 allowance for cellulosic biofuel plant propertyThe amendments
			 made by subsection (b) shall apply to property purchased and placed in service
			 after December 31, 2008.
				
